SHAHOOD, Judge.
James Paccione pled nolo contendere to the charges of possession of marijuana with intent to sell in violation of section 893.13(l)(a), Florida Statutes (1993), and simple possession of the same marijuana in violation of section 893.13(6)(a), Florida Statutes (1993), reserving the right to appeal the denial of his previously-filed motion to dismiss based on double jeopardy violations. We affirm appellant’s convictions on the authority of Peterson v. State, 645 So.2d 1028 (Fla. 4th DCA 1994). As we did in Gibbs v. State, 676 So.2d 1001 (Fla. 4th DCA 1996), we find it necessary to certify to the supreme court the following as a question of great public importance:
May a person be separately convicted and punished for possession of marijuana with *530intent to sell and simple possession of the same quantity of marijuana?
AFFIRMED.
GUNTHER, C.J., and POLEN, J., concur.